 Case 2:20-mc-00080-JDL Document 25 Filed 02/03/21 Page 1 of 2             PageID #: 89




                            United States District Court
                                  District of Maine


In Re:                                  )
                                        )
COURT OPERATIONS UNDER                  )
THE EXIGENT CIRCUMSTANCES               )
CREATED BY THE COVID-19                 )       GENERAL ORDER 2020-16
CORONAVIRUS & RELATED                   )       (Amended, February 3, 2021)
PANDEMIC PRECAUTIONS                    )


                                  GENERAL ORDER

       This General Order is the sixteenth issued in response to the outbreak of
 Coronavirus Disease 2019 (COVID-19) in accordance with the Pandemic/Infectious
 Disease Plan for the United States District Court for the District of Maine (March
 2020). The Court hereby adopts and incorporates the findings made in the Court’s
 previous General Orders as to the threat to public health and safety presented by the
 COVID-19 pandemic.

        This General Order addresses petty offenses and some misdemeanor offenses
 committed on federal property and initiated by violation notice that are pending with
 the Central Violations Bureau (“CVB cases”) for which hearings are to be held in the
 District of Maine.

         General Order 2020-14 (amended Dec. 14, 2020) addresses hearings and jury
 trials in civil and criminal cases, and continues the time period set forth in the Speedy
 Trial Act, 18 U.S.C. § 3161(h)(7)(A). To protect public health and safety, and to reduce
 the frequency and size of public gatherings and the frequency of unnecessary travel,
 it is hereby ORDERED that all in-court hearings in CVB cases are continued through
 March 31, 2021.

 Effectiveness: This General Order takes effect on 11:59 p.m. on October 30, 2020,
 and shall remain in effect through March 31, 2021 or when superseded by a future
 Order of the Court.

 SO ORDERED.


 Dated: February 3, 2021

                                                    /s/ Jon D. Levy
                                                CHIEF U.S. DISTRICT JUDGE
                                            1
Case 2:20-mc-00080-JDL Document 25 Filed 02/03/21 Page 2 of 2         PageID #: 90




Note Regarding February 3, 2021, Amendment:

General Order 2020-16, originally entered on October 30, 2020, was amended
effective February 3, 2021, to extend the expiration date from February 26, 2021, to
March 31, 2021.




                                         2
